Citation Nr: 0027050	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  98-16 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
RO that denied a claim of entitlement to a compensable rating 
for residuals of malaria.  In June 1999, the veteran 
testified at a hearing before a member of the Board.  
Previously, this case was before the Board in September 1999 
when it was remanded for additional development.


FINDING OF FACT

Malaria is inactive, without confirmed relapses by the 
presence of malarial parasites in blood smears, and without 
residuals such as liver or spleen damage.


CONCLUSION OF LAW

An increased (compensable) rating for residuals of malaria is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.31, 4.88b (Diagnostic Code 6304) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1999).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern, since this 
provides the most accurate picture of the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected disability is currently 
evaluated as noncompensably disabling under the provisions of 
38 C.F.R. § 4.88b, Diagnostic Code 6304 (1999).  (Service 
connection was granted by the RO in February 1946.)  Malaria 
is evaluated as 100 percent disabling when it is an active 
disease.  38 C.F.R. § 4.88b, Diagnostic Code 6304 (1999).  
Thereafter, residuals such as liver or spleen damage are 
evaluated under the appropriate system.  See 38 C.F.R. 
§ 4.88b, Note following Diagnostic Code 6304 (1999).  The 
diagnosis of malaria depends on the identification of the 
malarial parasites in blood smears.  Id.  Relapses must be 
confirmed by the presence of malarial parasites in blood 
smears.  Id.

When examined by VA in April 1998, the veteran complained of 
chills, fever, body aches, and bone pains.  Probable 
residuals from malaria were found on physical examination.  
The diagnoses included residuals of malaria.  Significantly, 
the examiner noted that it was possible that the veteran was 
experiencing the residual effects of malaria.  However, the 
exact nature and effects of such residuals were not 
specified.

When examined by VA in November 1998, the examiner opined 
that there was no clinical or laboratory evidence of the 
malaria process.  A blood test for malaria smear was also 
conducted with no malaria forms present.  A private June 1999 
malaria smear was negative.

Because the medical evidence of record contained conflicting 
information, the Board remanded the case in September 1999 
for a new examination to clarify the severity and/or presence 
of any residuals of malaria.  38 C.F.R. § 3.326 (1999).  In 
addition, the Board noted that neither VA examiner commented 
on the presence or absence of liver or spleen damage.  

Pursuant to the Board's remand, a VA examination was 
conducted in November 1999.  The veteran complained of 
recurrent episodes of fever with chills, shaking body 
movement sometimes associated with sweating, and aches and 
pains all over the body.  Examination revealed no evidence of 
hepatosplenomegaly.  The diagnosis was history of malaria 
while in service, with residuals of malaria infection, by 
history.

When examined by VA in March 2000, the veteran reported that, 
since the November 1999 VA examination, he had had episodes 
of fever with chills associated with body aches and pains all 
over the body, which lasted one to two days every time, but 
that he had not taken his temperature or seen a doctor.  A 
computerized tomography (CT) scan of the abdomen revealed 
normal liver, gallbladder, pancrease, adrenal gland, spleen, 
and kidneys.  There was no lymphadenopathy in the abdomen.  
The stomach was unremarkable.  There was no splenomegaly or 
hepatomegaly.  The diagnosis was history of malaria while in 
service with recurrent episodes of fever with chills and bone 
pain by history.  The examiner opined that there was no 
clinical or radiological evidence of hepatosplenomegaly, but 
that there was laboratory evidence of hepatocellular damage, 
which may be secondary to malaria.  The examiner further 
opined that, although the veteran had abnormal liver function 
tests, it was beyond the examiner's scope to give a specific 
opinion as to whether it was from malaria.

The veteran's case was reviewed in June 2000 and it was felt 
that he had abnormal liver function test results.  The 
physician noted that the veteran had had a malarial smear in 
November 1999 which revealed no malarial form present and was 
negative.  The examiner further noted that the veteran's 
liver function tests were normal in November 1999 but 
abnormal in March 2000.  The examiner noted that he had 
spoken to a physician in the infectious diseases specialty 
and that it was that physician's opinion that it was unlikely 
that the veteran had malaria because the veteran had no other 
signs to support it.  The examiner opined that, based on 
testing, active viral hepatitis was ruled out, but from the 
records, it was not proved that the veteran had malaria.  In 
conclusion, the examiner opined that the veteran had abnormal 
liver function tests which seemed to have worsened lately.  
The examiner further opined that he did not believe that this 
was related to malaria since the records do not indicate that 
the veteran has had malaria.  

Based on the evidence of record, with the exception of the 
April 1998 VA examination report indicating that the veteran 
had probable residuals of malaria, the remaining evidence 
indicates otherwise.  Specifically, there has been no 
competent medical evidence of active malaria or any 
ascertainable residuals of malaria such as liver or spleen 
damage.  As noted above, the veteran has been examined on 
numerous occasions but studies have failed to establish any 
relapses or residuals of malaria.  Malarial parasites in 
blood smears have not been identified.  Although the veteran 
was found to have abnormal liver function tests, none of the 
examiners has related it to malaria.  For these reasons, the 
Board finds that the preponderance of the evidence is against 
the claim.  Accordingly, in the absence of active disease or 
residuals such as liver or spleen damage associated with 
malaria, a compensable rating is not warranted.  


ORDER

An increased (compensable) rating for residuals of malaria is 
denied.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 

